
	
		I
		112th CONGRESS
		1st Session
		H. R. 2861
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To restore the jurisdiction of the Consumer Product
		  Safety Commission over amusement park rides which are at a fixed site, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Amusement Park Ride Safety
			 Act of 2011.
		2.Jurisdiction over
			 fixed site amusement ridesSection 3(a)(1) of the
			 Consumer Product Safety Act (15
			 U.S.C. 2052(a)(1)) is amended by striking , and which is not permanently
			 fixed to a site. Such term does not include such a device which is permanently
			 fixed to a site. and inserting a period.
		3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Consumer Product Safety Commission
			 $500,000 for each fiscal year to enable the Commission to carry out the
			 Consumer Product Safety Act as
			 amended by this Act.
		
